 



Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
dated as of
February 11, 2008
between
GMX RESOURCES INC.,
and
JEFFERIES FUNDING LLC

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1
       
Definitions
       
 
       
Section 1.01. Definitions
    1  
Section 1.02. Other Definitional and Interpretative Provisions
    4  
 
       
ARTICLE 2
       
Registration Rights
       
 
       
Section 2.01. Demand Registration
    5  
Section 2.02. Shelf Registration
    5  
Section 2.03. Registration Procedures
    7  
 
       
ARTICLE 3
       
Indemnification and Contribution
       
 
       
Section 3.01. Indemnification by the Company
    10  
Section 3.02. Indemnification by Share Borrower
    11  
Section 3.03. Conduct of Indemnification Proceedings
    11  
Section 3.04. Contribution
    12  
 
       
ARTICLE 4
       
Miscellaneous
       
 
       
Section 4.01. Binding Effect; Assignability; Benefit
    14  
Section 4.02. Notices
    14  
Section 4.03. Waiver; Amendment; Termination
    15  
Section 4.04. Governing Law
    15  
Section 4.05. Jurisdiction
    15  
Section 4.06. WAIVER OF JURY TRIAL
    16  
Section 4.07. Specific Enforcement
    16  
Section 4.08. Counterparts; Effectiveness
    16  
Section 4.09. Entire Agreement
    16  
Section 4.10. Severability
    16  
 
       

 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
AGREEMENT dated as of February 11, 2008 between GMX Resources Inc., an Oklahoma
corporation (the “Company”), and Jefferies Funding LLC (the “Share Borrower”).
In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE 1
Definitions
Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Automatic Shelf Registration Statement” shall mean a registration statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D. for Form S-3.
“Blackout Period” means either the Section 2.01(d) Blackout Period or the
Section 2.02(e) Blackout Period, as applicable.
“Board” means the board of directors of the Company.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Common Shares” means shares of Common Stock.
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any stock into which such Common Stock may thereafter be converted
or changed.
“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock, (iii) any other equity or equity-linked
security issued by the Company and (iv) options, warrants or other rights to
acquire Common Stock, or any other equity or equity-linked security issued by
the Company.

 

 



--------------------------------------------------------------------------------



 



“Convertible Notes” means the $105,000,000 aggregate principal amount of 5.00%
Convertible Senior Notes due 2013 issued by Company, or up to $125,000,000
aggregate principal amount to the extent the option to purchase additional
Convertible Notes is exercised in full as set forth in the purchase agreement
relating to the initial purchase of the Convertible Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“NASD” means the National Association of Securities Dealers, Inc.
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.
“Registrable Securities” means, at any time, any shares of Common Stock borrowed
by the Share Borrower from the Company in accordance with the terms of the Share
Lending Agreement that have not been sold in a primary offering pursuant to an
effective registration statement of the Company. For the avoidance of doubt, any
shares of Common Stock that have been returned by the Share Borrower to the
Company pursuant to the Share Lending Agreement and then borrowed again by the
Share Borrower pursuant to the Share Lending Agreement shall be deemed
“Registrable Securities” until they are sold in a primary offering pursuant to
an effective registration statement of the Company.
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties),

 

2



--------------------------------------------------------------------------------



 



(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of any
comfort letters requested pursuant to Section 2.03(h)), (vii) reasonable fees
and expenses of any special experts retained by the Company in connection with
such registration, (viii) reasonable fees and disbursements of counsel for the
Share Borrower incurred in connection with the sale of the Registrable
Securities after the end of the Hedging Reserve Termination Date as defined in
the Underwriting Agreement, (ix) fees and expenses in connection with any review
by the NASD of the underwriting arrangements or other terms of the offering, and
all fees and expenses of any “qualified independent underwriter,” including the
fees and expenses of any counsel thereto, (x) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities and (xiv) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.03(m).
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Share Lending Agreement” means the share lending agreement dated as of
February 11, 2008 among GMX Resources Inc., as Lender, Jefferies Funding LLC, as
Borrower, and Jefferies & Company, Inc., as Collateral Agent.
“Underwriting Agreement” means the underwriting agreement dated February 11,
2008 between the Company and Jefferies & Company, Inc.
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Securities Act.

 

3



--------------------------------------------------------------------------------



 



(b) Each of the following terms is defined in the Section set forth opposite
such term:

          Term   Section  
Company
  Preamble
Damages
    3.01  
Demand Registration
    2.01 (a)
Indemnified Party
    3.03  
Indemnifying Party
    3.03  
Inspectors
    2.03 (g)
Records
    2.03 (g)
Shelf Registration
    2.02  
Underwritten Takedown
    2.02  

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

4



--------------------------------------------------------------------------------



 



ARTICLE 2
Registration Rights
Section 2.01. Demand Registration. (a) If the Company shall receive a request
(each such request shall be referred to herein as a “Demand Registration”) from
Share Borrower that the Company effect the registration on an appropriate form
under the Securities Act of all or any portion of the Registrable Securities,
and specifying the intended method of disposition thereof, then the Company
shall use its reasonable best efforts to effect, as expeditiously as possible,
the registration under the Securities Act of all Registrable Securities for
which Share Borrower has requested registration under this Section 2.01, all to
the extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be registered
in a primary offering by the Company; provided that, the Company shall not be
obligated to effect a Demand Registration unless the aggregate proceeds expected
to be received from the sale of the Registrable Securities requested to be
included in such Demand Registration equals or exceeds 1.0% of the issued and
outstanding shares of Common Stock.
(b) At any time prior to the effective date of the registration statement
relating to such registration, the Share Borrower may revoke such request,
without liability to the Company, by providing a notice to the Company revoking
such request.
(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected.
(d) Upon written notice to the Share Borrower, the Company may postpone
effecting a registration pursuant to this Section 2.01 during any 90-day period
for a reasonable time specified in the written notice but not exceeding 45 days
(the “Section 2.01(d) Blackout Period”) if (i) the Company reasonably determines
that effecting the registration would materially and adversely affect an
offering of securities of such Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company reasonably believes would not be in the best interests of the
Company; provided that, in the event the disclosure relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which the Company determines in good faith would be reasonably likely to impede
the Company’s ability to consummate such transaction, the Company may extend the
Section 2.01(d) Blackout Period from 45 days to 60 days; and provided, further,
that such Section 2.01(d) Blackout Period shall not exceed an aggregate of
120 days in any 360-day period. The Company shall not specify in the written
notice to the Share Borrower the nature of the event giving rise to the
Section 2.01(d) Blackout Period effecting a registration pursuant to this
Section 2.01.
Section 2.02. Shelf Registration. (a) At any time when the Company is eligible
to use Form S-3 (or, if the Company is at such time a Well-Known Seasoned
Issuer, an Automatic Shelf Registration Statement), Share Borrower may request
the Company to effect a registration of the Registrable Securities under a
registration statement pursuant to Rule 415 under the Securities Act (or any
successor rule) for a primary offering of the Registrable Securities by the
Company (a “Shelf Registration”). The Company shall be required to effectuate
Public Offerings from such Shelf Registration (an “Underwritten Takedown”)
whenever requested by the Share Borrower upon a three Business Days prior
notice.

 

5



--------------------------------------------------------------------------------



 



The provisions of Section 2.01 shall apply mutatis mutandis to such Underwritten
Takedown, with references to “filing of the registration statement” or
“effective date” being deemed references to filing of a prospectus or supplement
for such offering and references to “registration” being deemed references to
the offering. So long as the Shelf Registration is effective, Share Borrower may
not request any Demand Registration pursuant to Section 2.01 with respect to
Registrable Securities that are registered on such Shelf Registration.
(b) If the Company shall receive a request from Share Borrower that the Company
effect a Shelf Registration, then the Company shall use its reasonable best
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of all Registrable Securities for which Share Borrower has
requested registration under this section.
(c) At any time prior to the effective date of the registration statement
relating to such Shelf Registration, Share Borrower may revoke such request,
without liability to the Company, by providing a notice to the Company revoking
such request.
(d) The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Registration.
(e) Upon written notice to the Share Borrower, the Company may postpone
effecting a registration pursuant to this Section 2.02 during any 90-day period
for a reasonable time specified in the written notice but not exceeding 45 days
(the “Section 2.02(e) Blackout Period”) if (i) the Company reasonably determines
that effecting the registration would materially and adversely affect an
offering of securities of such Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company reasonably believes would not be in the best interests of the
Company; provided that, in the event the disclosure relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which the Company determines in good faith would be reasonably likely to impede
the Company’s ability to consummate such transaction, the Company may extend the
Section 2.02(e) Blackout Period from 45 days to 60 days; and provided, further,
that such Section 2.02(e) Blackout Period shall not exceed an aggregate of
120 days in any 360-day period. The Company shall not specify in the written
notice to the Share Borrower the nature of the event giving rise to the
Section 2.02(e) Blackout Period effecting a registration pursuant to this
Section 2.02.

 

6



--------------------------------------------------------------------------------



 



Section 2.03. Registration Procedures. Whenever Share Borrower requests that any
Registrable Securities be registered pursuant to Section 2.01 or 2.02 subject to
the provisions of such Sections, the Company shall use all reasonable best
efforts to effect the registration and the sale of such Registrable Securities
as its primary offering in accordance with the intended method of disposition
thereof as quickly as practicable, and, in connection with any such request:
(a) The Company shall as expeditiously as possible (but in no event more than
30 days after a Demand Registration) prepare and file with the SEC a
registration statement on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate and which form shall be available
for the sale of the Registrable Securities to be registered thereunder as its
primary offering in accordance with the intended method of distribution thereof,
and use all reasonable best efforts to cause such filed registration statement
to become and remain effective for a period of not less than 180 days, or in the
case of a Shelf Registration or Automatic Shelf Registration Statement, for so
long as any Convertible Notes remain outstanding. Any such registration
statement shall be an automatically effective registration statement to the
extent permitted by the SEC’s rules and regulations.
(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference therein), the Company shall, if requested,
furnish to the Share Borrower and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Share Borrower and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as the Share Borrower or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities.
(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Share Borrower set forth in such registration statement or
supplement to such prospectus and (iii) promptly notify the Share Borrower
holding Registrable Securities covered by such registration statement of any
stop order issued or threatened by the SEC or any state securities commission
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

 

7



--------------------------------------------------------------------------------



 



(d) The Company shall use all reasonable efforts to (i) register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Share Borrower holding such Registrable Securities reasonably (in light of the
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Share Borrower to consummate the
disposition of the Registrable Securities, provided that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.03(d),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.
(e) The Company shall immediately notify the Share Borrower holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to the Share Borrower and file with the SEC
any such supplement or amendment.
(f) Share Borrower shall have the right to select an underwriter or underwriters
in connection with any Public Offering resulting from its exercise of a Demand
Registration (including any Underwritten Takedown), which underwriter or
underwriters may include any Affiliate of Share Borrower. In connection with any
Public Offering, the Company shall enter into customary agreements (including an
underwriting agreement in form substantially identical to the Underwriting
Agreement) and take such all other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities in any
such Public Offering, including the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with the NASD, if requested at such time.

 

8



--------------------------------------------------------------------------------



 



(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by the Share Borrower and any underwriter participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.03 and any attorney, accountant or other professional
retained by the Share Borrower or underwriter (collectively, the “Inspectors”),
all financial and other records, pertinent corporate documents and properties of
the Company (collectively, the “Records”) as shall be reasonably necessary or
desirable to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. The Share Borrower agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in the Company Securities unless and until such information
is made generally available to the public. The Share Borrower further agrees
that, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.
(h) The Company shall use reasonable best efforts to furnish to the Share
Borrower and to each such underwriter, if any, a signed counterpart, addressed
to such Share Borrower or underwriter, of (i) an opinion or opinions of counsel
to the Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, as the Share Borrower or the managing underwriter therefore reasonably
requests.
(i) The Company shall otherwise use all reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement or such other
document covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement satisfies
the requirements of Rule 158 under the Securities Act.
(j) The Company may require the Share Borrower promptly to furnish in writing to
the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.

 

9



--------------------------------------------------------------------------------



 



(k) The Share Borrower agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.03(e), such
Shareholder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until the Share Borrower’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.03(e), and, if so directed by the Company,
the Share Borrower shall deliver to the Company all copies, other than any
permanent file copies then in the Share Borrower’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.03(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.03(e) to the date when the Company shall make available to the
Share Borrower a prospectus supplemented or amended to conform with the
requirements of Section 2.03(e).
(l) The Company shall use all reasonable best efforts to list all Registrable
Securities covered by such registration statement on the securities exchange or
quotation system on which the Common Stock is then listed or traded.
(m) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be and (ii) otherwise use their reasonable efforts to cooperate
as reasonably requested by the underwriters in the offering, marketing or
selling of the Registrable Securities.
ARTICLE 3
Indemnification and Contribution
Section 3.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless the Share Borrower, its Affiliates, its officers, directors,
employees, partners and agents, and each Person, if any, who controls the Share
Borrower within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (“Damages”) caused by or relating to
(i) the breach by the Company of any covenant of the Company under this
Agreement, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free-writing prospectus (as defined in Rule 405 under the Securities Act), or
(iii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by the Share Borrower or on the
Share Borrower’s behalf expressly for use therein. The Company also agrees to
indemnify any underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Share
Borrower provided in this Section 3.01.

 

10



--------------------------------------------------------------------------------



 



Section 3.02. Indemnification by Share Borrower. The Share Borrower agrees to
indemnify and hold harmless the Company, its officers, directors and agents and
each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Share Borrower, but as
to clauses (ii) and (iii) only with respect to information furnished in writing
by the Share Borrower or on the Share Borrower’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus or
free-writing prospectus. The Share Borrower also agrees to indemnify and hold
harmless underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 3.02. As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 2, the
Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar securities.
The Share Borrower shall not be liable under this Section 3.02 for any Damages
in excess of the income realized by the Share Borrower under the hedging
transactions related to the sale of Registrable Securities to which such Damages
relate.
Section 3.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.

 

11



--------------------------------------------------------------------------------



 



It is understood that, in connection with any proceeding or related proceedings
in the same jurisdiction, the Indemnifying Party shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.
Section 3.04. Contribution. If the indemnification provided for in this
Article 3 is unavailable to the Indemnified Parties in respect of any Damages,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Damages (i) as between the Company and the Share Borrower on
the one hand and the underwriters on the other, in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Share Borrower on the one hand and the underwriters on the other, from the
offering of the Registrable Securities, or if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of the Company and the Share
Borrower on the one hand and of such underwriters on the other in connection
with the statements or omissions that resulted in such Damages, as well as any
other relevant equitable considerations and (ii) as between the Company on the
one hand and the Share Borrower on the other, in such proportion as is
appropriate to reflect the relative fault of the Company and of the Share
Borrower in connection with such statements or omissions, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Share Borrower on the one hand and such underwriters on the other shall
be deemed to be in the same proportion as the total proceeds from the offering
(net of underwriting discounts and commissions, if any, but before deducting
expenses) received by the Company and the Share Borrower bear to the total

 

12



--------------------------------------------------------------------------------



 



underwriting discounts and commissions received by such underwriters, in each
case as set forth in the table on the cover page of the prospectus (it being
understood that such discounts and commissions may be equal to zero). The
relative fault of the Company and the Share Borrower on the one hand and of such
underwriters on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Share Borrower or by such underwriters. The
relative fault of the Company on the one hand and of the Share Borrower on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
The Company and the Share Borrower agree that it would not be just and equitable
if contribution pursuant to this Section 3.03 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.03, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and the Share Borrower shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities were offered to the public (less underwriters’
discounts and commissions) exceeds the amount of any Damages that the Share
Borrower has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

13



--------------------------------------------------------------------------------



 



ARTICLE 4
Miscellaneous
Section 4.01. Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto.
(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
Section 4.02. Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,
if to the Company to:
GMX Resources Inc.
One Benham Place
9400 North Broadway, Suite 600
Oklahoma City, OK 73114
Attention: James Merrill
Facsimile: (405) 600-0600
with a copy to:
Crowe & Dunlevy, Suite 1800
20 North Broadway
Oklahoma City, OK 73102
Attention: Michael Stewart
Facsimile: (405) 272-5283
if to the Share Borrower:
Jefferies Funding LLC
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, NY 10122
Attention: General Counsel
Facsimile: (212) 284-2280

 

14



--------------------------------------------------------------------------------



 



with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: Witold Balaban
Facsimile: (212) 450-3834
All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions.
Section 4.03. Waiver; Amendment; Termination. No provision of this Agreement may
be waived except by an instrument in writing executed by the party against whom
the waiver is to be effective. No provision of this Agreement may be amended or
otherwise modified except by an instrument in writing executed by the Company
and Share Borrower.
Section 4.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
conflicts of laws rules of such state.
Section 4.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, so long as
such court shall have subject matter jurisdiction over such suit, action or
proceeding, and that any case of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient form. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 4.02 shall be deemed
effective service of process on such party.

 

15



--------------------------------------------------------------------------------



 



Section 4.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 4.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.
Section 4.08. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).
Section 4.09. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto and supersede all prior and contemporaneous agreements
and understandings, both oral and written, among the parties hereto with respect
to the subject matter hereof and thereof.
Section 4.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            GMX RESOURCES INC.
      By:   /s/ Ken L. Kenworthy, Jr.         Name:   Ken L. Kenworthy, Jr.     
  Title:   President     

            JEFFERIES FUNDING LLC
      By:   /s/ Jason D. Griffith         Name:   Jason D. Griffith       
Title:   Executive Vice President     

 

17